Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 5-8, the applicant asserts that “That is, as a whole, amended independent claim 7 recites that indices of the block in a synchronization signal (SS) burst would be used by a processor to perform random access…Samsung, Ericsson, and Yu, whether considered separately or in combination, fail to teach at least the above-referenced limitations of amended independent claim 7. The same is true for amended independent claims 8-11, which recite substantially similar limitations.” Examiner respectively disagrees. 

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “That is, as a whole, amended independent claim 7 recites that indices of the block in a synchronization signal (SS) burst would be used by a processor to perform random access.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Given the broadest reasonable interpretation of the claim of “a receiver configured to receive, from a base station based on a transmission period, a block containing a synchronization signal and system information indicating the transmission period for the block; and a processor configured to acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access… and wherein indices of the block in a synchronization signal (SS) burst are indicated to the terminal”, the terminal using the system information contained in the block to perform random access and not the indices of the block in a synchronization signal (SS) burst. Therefore, the disclosure of R1-1700883 in page 2, section 2, “the time index of SS block is indicated to the UE… SS block index indication can have the functionality to deliver SS block/burst/burst set configuration information, e.g. the number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set”, the time index of SS block would indicating the indices of the block in a synchronization signal (SS) burst provide to the UE would read on “wherein indices of the block in a synchronization signal (SS) burst are indicated to the terminal”. Further, as disclosed by R2-168298, obtaining PRACH Configuration from SS Block to perform PRACH, would indicating “acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access”. Therefore, as indicated in the office action below, it would have been obvious for one or ordinary skill in the art to combine R1-1700883, R2-168298, and YU to teach the claims.
Therefore, the rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG (“SS BW and multiplexing” herein R1-1700883) in view of Ericsson (“Basic access configuration acquisition principles for NR” herein R2-168298) and YU et al. (US 20180220395).

Regarding claims 7, 9, R1-1700883 teaches a terminal (page 2, chapter 2: “SS block index indication”: UE) comprising: 
a receiver configured to receive, from a base station based on a transmission period, a block containing a synchronization signal and system information indicating the transmission period for the block (page 2, chapter 2: “SS block index indication” have the functionality to deliver SS block/burst/burst set configuration information, number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set. SS burst set configuration may be cell-specifically determined; p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); 
wherein an index corresponding to a location in time domain of the block is associated with a demodulation reference signal (DMRS) sequence of a channel transmitting the system information and a part of data indicated by the channel (page 3, fig. 3, chapter 4.2: “SS multiplexing and bandwidth for above 6GHz”: SS block index indication information…SS block comprises a combination of synchronization signals, broadcast signals, and reference signals, i.e., NR-PRBCH, NR-PSS, NR-SSS, NR-TSS, and MRS-1, which can be multiplexed in TDM (time domain)…MRS-1 is for beam measurement or demodulation reference signals for NR-PBCH); 
wherein the system information includes 2 lower bits of a system frame number (page 2, section 2, LSB of the system frame number (2bits)); and 
wherein indices of the block in a synchronization signal (SS) burst are indicated to the terminal (page 2, section 2, the time index of SS block is indicated to the UE… SS block index indication can have the functionality to deliver SS block/burst/burst set configuration information, e.g. the number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set). 

However, R1-1700883 does not teach a processor configured to acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access.
But, R2-168298 in a similar or same field of endeavor teaches a processor configured to acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access (chapter 2, obtaining PRACH Configuration from SS Block to perform PRACH).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by R2-168298 in the system of R1-1700883 to using the synchronization to perform PRACH.
The motivation would have been to synchronize and prevent collision. 
However, R1-1700883 does not teach wherein the system information includes 3 bits.
But, YU et al. (US 20180220395) in a similar or same field of endeavor teaches wherein the system information includes 3 bits of a system frame number (par. 146, A system frame number (SFN) has three bits).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YU in the system of R1-1700883 and R2-168298 to extend the SFN to 3 bits.
The motivation would have been to increase presentation or counting. 


Regarding claims 8, 10, R1-1700883 teaches a base station comprising: 
a transmitter configured to transmit, to a terminal, information indicating a transmission period for a block containing a synchronization signal and system information (page 2, chapter 2: “SS block index indication” have the functionality to deliver SS block/burst/burst set configuration information, number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set. SS burst set configuration may be cell-specifically determined; p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); a processor configured to transmit the block to the terminal based on the transmission period (p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); and 
wherein an index corresponding to a location in time domain of the block is associated with a demodulation reference signal (DMRS) sequence of a channel transmitting the system information and a part of data indicated by the channel (page 3, fig. 3, chapter 4.2: “SS multiplexing and bandwidth for above 6GHz”: SS block comprises a combination of synchronization signals, broadcast signals, and reference signals, i.e., NR-PRBCH, NR-PSS, NR-SSS, NR-TSS, and MRS-1, which can be multiplexed in TDM (time domain)…MRS-1 is for beam measurement or demodulation reference signals for NR-PBCH); 
wherein the system information includes 2 lower bits of a system frame number (page 2, section 2, LSB of the system frame number (2bits)); and 
wherein indices of the block in a synchronization signal (SS) burst are indicated to the terminal (page 2, section 2, the time index of SS block is indicated to the UE… SS block index indication can have the functionality to deliver SS block/burst/burst set configuration information, e.g. the number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set). 

However, R1-1700883 does not teach perform random access with the terminal using information to perform random access included in the system information contained in the block.
But, R2-168298 in a similar or same field of endeavor teaches perform random access with the terminal using information to perform random access included in the system information contained in the block (chapter 2, obtaining PRACH Configuration from SS Block to perform PRACH).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by R2-168298 in the system of R1-1700883 to using the synchronization to perform PRACH.
The motivation would have been to synchronize and prevent collision. 
However, R1-1700883 does not teach wherein the system information includes 3 bits.
But, YU et al. (US 20180220395) in a similar or same field of endeavor teaches wherein the system information includes 3 bits of a system frame number (par. 146, A system frame number (SFN) has three bits).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YU in the system of R1-1700883 and R2-168298 to extend the SFN to 3 bits.
The motivation would have been to increase presentation or counting. 


Regarding claim 11, R1-1700883 teaches a wireless communication system comprising: a terminal (section 2, 4, UE); and a base station (section 2, 4, RAN network side, implicit base station), wherein the terminal (section 2, 4, UE) includes: 
a receiving unit configured to receive, from the base station based on a transmission period, a block containing a synchronization signal and system information indicating the transmission period for the block (page 2, chapter 2: “SS block index indication” have the functionality to deliver SS block/burst/burst set configuration information, number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set. SS burst set configuration may be cell-specifically determined; p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); and 
the base station (section 2, 4, RAN network side, implicit base station) includes: 
a transmission unit configured to transmit, to the terminal, information indicating a transmission period for a block containing a synchronization signal and system information (page 2, chapter 2: “SS block index indication” have the functionality to deliver SS block/burst/burst set configuration information, number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set. SS burst set configuration may be cell-specifically determined; p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block); and a communication unit configured to transmit the block to the terminal with the transmission period (p. 2-3, “Mapping of SS block in an SS burst Set”, SS burst Set would consider as transmission period for the SS block), wherein an index corresponding to a location in time domain of the block is associated with a demodulation reference signal (DMRS) sequence of a channel transmitting the system information and a part of data indicated by the channel (page 3, fig. 3, chapter 4.2: “SS multiplexing and bandwidth for above 6GHz”: SS block comprises a combination of synchronization signals, broadcast signals, and reference signals, i.e., NR-PRBCH, NR-PSS, NR-SSS, NR-TSS, and MRS-1, which can be multiplexed in TDM (time domain)…MRS-1 is for beam measurement or demodulation reference signals for NR-PBCH); 
wherein the system information includes 2 lower bits of a system frame number (page 2, section 2, LSB of the system frame number (2bits)); and
wherein indices of the block in a synchronization signal (SS) burst are indicated to the terminal (page 2, section 2, the time index of SS block is indicated to the UE… SS block index indication can have the functionality to deliver SS block/burst/burst set configuration information, e.g. the number of SS blocks in a SS burst, and the number of SS bursts in a SS burst set). 
However, R1-1700883 does not teach a control unit configured to acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access; and perform random access with the terminal using the information to perform random access;
But, R2-168298 in a similar or same field of endeavor teaches a control unit configured to acquire information to perform random access from the system information contained in the block and perform random access with the base station using the information to perform random access (chapter 2, obtaining PRACH Configuration from SS Block to perform PRACH); and perform random access with the terminal using the information to perform random access  (chapter 2, obtaining PRACH Configuration from SS Block to perform PRACH);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by R2-168298 in the system of R1-1700883 to using the synchronization to perform PRACH.
The motivation would have been to synchronize and prevent collision. 
However, R1-1700883 does not teach wherein the system information includes 3 bits.
But, YU et al. (US 20180220395) in a similar or same field of endeavor teaches wherein the system information includes 3 bits of a system frame number (par. 146, A system frame number (SFN) has three bits).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YU in the system of R1-1700883 and R2-168298 to extend the SFN to 3 bits.
The motivation would have been to increase presentation or counting. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SI et al. (US 20180167946 as supported by provisional 62483010) teaches one time index for every SS-block within an SS-burst set, e.g., the SS block indices are {i=1 . . . K*M} (par. 230).

R1-1702374 (“NR SS Burst Composition and SS Time Index Indication”) teaches the time index/indices of an SS block from which UE will derive symbol, slot index in a radio frame (page 1); PBCH will give the necessary information to UEs for camping to the right cell and for attempting random access (page 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        06/17/2022